      Case 8:19-cv-02529-TPB-AEP Document 47 Filed 08/12/20 Page 1 of 1 PageID 276



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

                                          CLERK’S MINUTES

 CASE NO.:        8:19-cv-2529-T-60AEP                    DATE:      August 12, 2020

 HONORABLE THOMAS P. BARBER

                                                        PLAINTIFF COUNSEL
 STEPHANIE DICKENS                                      Patrick Elliott


 v.

                                                         DEFENSE COUNSEL
 PEPPERIDGE FARM, INCORPORATED                           Michele Hintson & Christopher Caveliere

 COURT REPORTER: Scott Gamertsfelder                      DEPUTY CLERK:           Sonya Cohn

 TIME: 10:35 - 10:45 a.m.                                 COURTROOM               14A
 TOTAL: 10 mins.


PROCEEDINGS:          STATUS CONFERENCE

All parties appeared telephonically.

Court addresses issue of filing amended complaint – needs to be completed by 8/20/20. Plaintiff
advises there has been some communication issues with his client. Court indicates that, per 11th
Circuit case, Plaintiff needs to either file an amended complaint, a motion to withdraw as counsel, or a
motion for extension of time before the 8/20/20 deadline.
